Citation Nr: 1742779	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-30 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation rating in excess of 50 percent for bilateral hearing loss.

2. Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the appeal period, the Veteran's hearing loss acuity in the right ear manifested to no more than Level V, and the hearing loss acuity in the left ear manifested to more than Level VI, per VA rating standards.

2. The evidence demonstrates that the Veteran's service-connected disabilities of the ear combine to a 60 percent rating, affect a single body system, and at least as likely as not prevent the Veteran from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2016).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIA, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

With respect to entitlement to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his/her age or to the impairment caused by nonservice-connected disabilities.  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  See 38 C.F.R. §§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

III. Legal Analysis

The Veteran was afforded a Board hearing in May 2013 for Meniere's disease, an issue previously before the Board.  The Veteran reported that he had to quit his job because he could not perform the duties of a grade school security guard anymore with duties such helping elementary school children cross the street and his Meniere's disease symptoms caused him to lose his balance and fall.

The Veteran filed his TDIU claim in April 2015, and his documentation showed his education ended with four years of high school.  He did not complete any post-secondary school training, and worked was an elementary school security guard for the 16 years before his retirement in 2012.

The Veteran was afforded a VA audiological examination in April 2015.  The examiner determined the values listed below were valid for rating purposes.  The Veteran reported the severity of his hearing loss made it hard to participate in everyday conversations, and that his tinnitus made it hard to hear and sleep.  When asked to discuss the effect of the Veteran's hearing loss and tinnitus on his ability to work, the examiner noted the Veteran's hearing loss made it difficult to follow verbal instructions, especially in noisy environments where hearing protection is needed.  However, in an optimal listening environment, he would be able to secure and maintain gainful employment, and perform physical and sedentary activities.


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50 Db
60 Db
70 Db
75 Db
64 Db
72
LEFT
55 Db
65 Db
75 Db
80 Db
69 Db
68

In the April 2015 notice of disagreement, the Veteran reported he could no longer obtain gainful employment due to his hearing, which makes it hard to hear, understand, and communicate with other individuals.

Bilateral Hearing Loss

In this case, the April 2015 VA examination shows Level V hearing in the right ear and Level VI hearing in the left ear (using Table VI, which is more favorable to the Veteran).  38 C.F.R. § 4.86.  Such findings do not warrant an evaluation in excess of 50 percent under Diagnostic Code 6100.  There are not additional auditory examinations in the record during the appeal period to support an evaluation in excess of 50 percent.

The Board has carefully considered the lay testimony on record.  To the extent that this testimony suggests that his acuity is worse than evaluated, the Board finds the statements both competent and credible in regard to reporting worsening hearing acuity.  However, the testing results prepared by skilled professionals are far more probative of the degree of the disability since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  The Veteran is competent to report difficulty with his hearing; however, he is not competent to assign puretone decibel readings to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.  The Board would further note that the Veteran's subjective symptoms are consistent with, and fully contemplated by, the currently assigned 50 percent evaluation.

Accordingly, the claim for an evaluation in excess of 50 percent for bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran is service connected for three disabilities of the ears: bilateral hearing loss at 50 percent disabling, tinnitus at 10 percent disabling, and Meniere's disease at 10 percent disabling.  All of these disabilities affect the Veteran's ears and are accordingly of the same body system.  Therefore, the Board will view them as one disability for the purposes of determining whether he meets the required percentage standards for TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a)(3).  As one disability, the disabilities of the ear have a combined rating of 60 percent, and therefore the Veteran meets the schedular criteria for consideration for TDIU.

The question becomes whether the Veteran's service-connected disabilities would preclude him from securing and following a substantially gainful occupation.  The Veteran has reported that he had to quit his job because he could not perform the duties of a grade school security guard anymore with duties such helping elementary school children cross the street, and his Meniere's disease symptoms caused him to lose his balance and fall.  The VA examiner's opinion indicates that sedentary or physical activities could be followed in "an optimal listening environment," but it is unclear what type of job would fit that description for the Veteran's case, given his lack of post-secondary education and his longtime experience as a school security guard - a frequently noisy environment where balance issues could affect performance.  There is no indication of employment options for the Veteran in settings where his experience and education would be sufficient and where an optimal listening environment would be present. 

At a minimum, the combination of the Veteran's disabilities and his relatively limited educational and employment background render it is at least as likely as not that his service-connected disabilities would preclude securing or following a substantially gainful occupation.  Consequently, after resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted, and the claim is granted.


ORDER

Entitlement to an evaluation rating in excess of 50 percent for bilateral hearing loss is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


